Citation Nr: 1016642	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to December 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which continued the 50 percent evaluation for 
the Veteran's PTSD disability.

In February 2010 the Veteran testified vie teleconference, 
audio capability only, before the undersigned.  Upon the 
request of the Veteran's representative, the record was held 
open for 60 days to allow for the submission of additional 
evidence.  No evidence was received into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board notes that the most recent VA PTSD examination of 
record was afforded to the Veteran in March 2006.  In light 
of the Veteran's testimony and the amount of time that has 
passed since that examination, a more current assessment is 
necessary.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination). 

The Veteran stated during his testimony that he lost a 
"$120,000.00" job because he assumed his employer was 
"frustrated with his need to see a psychiatrist weekly."  
See Transcript, page 4.  The record does not contain any 
weekly psychiatrist treatment reports from any facility, VA 
or private.  Now that the Veteran was made the Board aware of 
these records, VA has a duty to obtain them.  Further, the 
Veteran's VA treatment reports appear to be incomplete.  The 
Veteran described several moves, from New Jersey to Colorado 
to Arkansas; however, the VA treatment reports from the VA 
East Orange (NJ) end in June 2004, and treatment reports from 
VAMC Denver, Colorado span February 2007 to April 2008.  
There are no treatment records from the Little Rock VAMC for 
any time period.  In light of his testimony, the Board must 
obtain all VA treatment records for the rating period on 
appeal, March 2005 to present.

As well, the Veteran testified he had applied for Social 
Security disability benefits for his PTSD disability as well 
as a TDIU claim.  There are no documents in the record 
regarding either of these claims, including a determination 
from the Social Security Administration and the underlying 
medical documents.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record of all of 
the Veteran's mental health or psychiatry 
treatment records from the East Orange, 
New Jersey, VA medical facility, dated 
from March 2005 to February 2007, as well 
as all mental health or psychiatry 
treatment records from the Denver, 
Colorado VA facility dated from April 2008 
to present, as well as any mental health 
or psychiatry treatment reports from the 
Arkansas VA medical facility from April 
2008 to present.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of his PTSD disability, to 
include the name and address of any 
psychiatrist or medical practitioner who 
provided him mental health or PTSD 
treatment "weekly", as referenced in his 
February 2010 testimony before the Board, 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Contact the Social Security 
Administration to determine whether the 
Veteran is in receipt disability benefits; 
if so, obtain a copy of the determination 
letter and all underlying medical 
documentation.  Document any negative 
replies for the record and so inform the 
Veteran.

4.  Then, afford the Veteran an 
appropriate PTSD examination.   

a.  In conjunction with the examination, 
the claims folder must be made available 
to the examiner for review of the case.  A 
notation to the effect that this record 
review took place must be included in the 
report.  All indicated tests and studies 
or any other diagnostic procedures deemed 
necessary, should be conducted.  The 
examiner should review the results of any 
testing prior to completing the report.

b.  The examiner should describe in detail 
all symptoms reasonably attributable to 
the service-connected PTSD disability and 
its current severity, with particular 
attention to the impact on the Veteran's 
occupation and daily activities.  
Specifically, the examiner should render 
an opinion as to whether the PTSD 
disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence. 

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the increased rating claim by evaluating 
all evidence obtained after the last 
statement or supplemental statement of the 
case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, furnish 
the Veteran an appropriate SSOC containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


